significant index no _ government entities division department of the treasury internal_revenue_service washington d c oct set fp pa ax re dear this letter constitutes notice that the service has approved your request for a modification of its prior approval of a 10-year extension for amortizing the plan's this amortization unfunded liabilities for the plan_year beginning july extension is described in code sec_412 and sec_302 of the employee retirement security act of ‘erisa’ prior to amendment by the pension_protection_act of ppa ‘06 the conditions of this approval are outlined in this letter the prior amortization extension was granted subject_to certain conditions one of the conditions was that the plan’s funded ratio calculated by dividing the plan's market_value of assets by its actuarial accrued liability computed by using the unit credit method and the plan assumptions as of july __ is a no less than for each valuation_date from july through date inclusive b for each valuation_date subsequent to date no less than greater than the floor funded ratio as of the previous valuation_date for example because the floor funded ratio as of july1 must be at least as of july1 and61 as of july i sec_59 the funded ratio the approval would be retroactively null and void if the conditions were not met however the approval letter indicated that the service will consider modifications of these conditions especially in the event that unforeseen circumstances beyond the control of the plan may cause the actual experience of the plan to fail the funded ratio condition an example of such unforeseen circumstance would be market fluctuations which affect the value of the plan's assets this unforeseen circumstance happened for the plan_year ending june _-_ with a general decline in asset values worldwide the plan had met the funded ratio conditions above for the plan years beginning july ‘ see table below through july each july valuation_date funded ratio target minimum the plan’s asset return was negative for the plan_year ended june this resulted in a funded ratio as of date of had the fund earned the assumed the funded ratio would have been _ _ this approval modifies conditions a and b outlined above effective july as follows the plan's funded ratio calculated by dividing the plan's market_value of assets by it’s actuarial accrued liability computed using the unit credit method taking into account provisions of and the plan assumptions as of july1 the rehabilitation plan is a no less than as of july b for each july valuation_date subsequent to july shall not be less than the percentages shown in the following table the funded ratio funded year ratio funded year - ratio please note that the address has changed for filing copies of the actuarial valuation report and schedule mb form to the following irs - ep classification metro tech center fulton street brooklyn ny if any one of the prior and modified conditions is not satisfied the approval to extend the amortization periods for amortizing the unfunded liabilities will be null and void retroactive to july conditions especially in the event that unforeseen circumstances beyond the control of the plan may cause the actual experience of the plan to fail the funded ratio condition an example of such an unforeseen circumstance would be market fluctuations which affect the value of the plan’s assets of course any request for a modification would be considered another ruling_request and would be subject_to an additional user_fee however the service will consider modifications of these your attention is called to sec_412 of the code and sec_302 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while the amortization extension remains in place please note that any amendment that increases liabilities for a profit sharing plan or any other retirement plans whether qualified or unqualified maintained by the trustees for the plan and covering participants of the plan to which this ruling applies would be considered an amendment for purposes of sec_412 of the code and sec_302 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan whether qualified or unqualified maintained by the trustees for the plan and covering participants of the plan to which this ruling applies would be considered an amendment for purposes of sec_412 of the code and sec_302 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the to the authorized representative pursuant to a power_of_attorney on file in this office and to your this ruling as been made considering the september authorized representative to our previous tentative ruling assistance in this matter please contact response from your if you require further sincerely yours on ch david m ziegler manager employee_plans actuarial group
